EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vishal J. Parikh  and Mr. John L. Hemmer on 04/20/21. The interview summary for the telephone interview is provided herewith.
The application has been amended as follows: 
Claims 21, 22, 25, 26 are cancelled.
In line 4 of Claim 7, ---a sidewall and --- has been inserted between “an artificial bronchus having” and “a plurality of side openings”
In line 4 of Claim 7, "a plurality of side openings and compressed" was replaced with ---a plurality of side openings extending through the sidewall, the implantable artificial bronchus being compressed---
In line 7 of Claim 7, ---sidewall of the--- has been inserted between “such that the” and “implantable artificial bronchus extends across”
In line 13 of Claim 7, "one or more of the plurality of side openings." was replaced with ---one or more of the plurality of side openings, wherein the implantable artificial bronchus includes:
a proximal upper opening; a distal lower opening in fluid communication with the proximal upper opening; 
a nozzle being cylindrical in shape and extending distally from the proximal upper opening; and

In line 1 of Claim 9, "claim 25" was replaced with ---claim 7---
In line 1 of Claim 14, "claim 25" was replaced with ---claim 7---
In line 1 of Claim 15, "claim 25" was replaced with ---claim 7---
In line 1 of Claim 17, "claim 25" was replaced with ---claim 7---
In line 1 of Claim 28, "claim 25" was replaced with ---claim 7---
In line 1 of Claim 29, "claim 25" was replaced with ---claim 7---
In line 1 of Claim 30, "claim 25" was replaced with ---claim 7---

At line 1 of Claim 27, "The method of claim 26, wherein a length of the nozzle is generally equal in size to the first diameter." was replaced with --- A method of promoting lung disinsufflation, the method comprising:
inserting a catheter into a bronchial passage of a patient’s lung, the catheter containing an implantable artificial bronchus having a plurality of side openings and compressed within the catheter;
	using the catheter to position the implantable artificial bronchus in the bronchial passage such that the implantable artificial bronchus extends across openings of a plurality of other bronchial passages; and

wherein the implantable artificial bronchus includes:
a proximal upper opening;
a distal lower opening in fluid communication with the proximal upper opening, wherein a diameter of the proximal upper opening is larger than a diameter of the distal lower opening; 
a nozzle being cylindrical in shape and extending distally from the proximal upper opening, wherein a length of the nozzle is generally equal in size to a diameter of the nozzle; and
a body coupled to a distal end of the nozzle and extending between a distal end of the nozzle and the distal lower opening, the body tapering along a majority of the body from the distal end of the nozzle toward the distal lower opening and the plurality of side openings configured to allow air to enter into and exit the implantable artificial bronchus through the body. ---


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance. 
The instant claims are directed to a method of promoting lung disinsufflation. The closest prior art is considered to be that of Hendricksen et al. (Hendricksen) US 20080072914 A1, Wang et al. (Wang) US 2010/0234937 A1, and Keast et al. (Keast) US 20110146673 A1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774